Dear Senator Dupre:
We received your request for an opinion on behalf of the Lafourche Parish Council regarding Lafourche Parish's Home Rule Charter.  As indicated in the request, Lafourche Parish has not yet approved its budget.  The council questions if it's charter supersedes the Louisiana Local Government Budget Act, found at La.R.S. 39:1301
et seq.
Lafourche Parish is a home rule charter government.  Accordingly, it is granted extensive self governing authority limited only by the constitution and general laws of the state of Louisiana.  See Article 6, Section 5 of the Louisiana Constitution of 1974.  The Louisiana Local Government Budget Act applies to political subdivisions operating under a home rule charter as a minimum standard.  If, at the end of any fiscal year, the appropriations necessary for the support of the political subdivision for the ensuing fiscal year have not been made, fifty percent of the amounts appropriated for the last completed fiscal year shall be deemed reappropriated.  See La.R.S. 39:1312.  Article 5 of Lafourche Parish's charter provides that until a budget is enacted, the parish government will operate on the previous budget.
It is our opinion that Article 5 of Lafourche Parish's charter in no way conflicts with the constitution or the general laws of the state of Louisiana.  Therefore, Lafourche Parish's charter is the applicable law for the particular issue at hand.  As such, it is our opinion that Lafourche Parish must operate on the previous budget until a budget is enacted for the current fiscal year.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: _______________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG:crt
DATE RECEIVE: July 25, 2001
DATE RELEASED: August 9, 2001